DETAILED ACTION

Status of Claims

This action is in reply to the application filed on April 26, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been examined.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102 (a1) as being anticipated by Hamanaka (JP2002243479A).

Claim 1
Hamanaka discloses the following limitations:

A non-transitory computer-readable recording medium on which an executable program is recorded, 
the program causing a processor of a computer to execute: extracting target facilities located on a route to a destination; (see at least abstract and claim 4).
 and outputting, to a display, a target facility that allows use of a settlement method selected by user's input from among the extracted target facilities (see at least paragraphs 0007-0010).

Claim 2
Furthermore Hamanaka discloses the following limitations:

wherein the program causes the processor to execute outputting, to the display, a target facility that is closest to the destination (see at least paragraphs 0025 and 0030-0031).

Claim 3
Furthermore Hamanaka discloses the following limitations:

wherein the program causes the processor to execute outputting, to the display, a target facility whose distance to the target facility located next is greater than a threshold, on the route to the destination (see at least paragraphs 0019-0020 and 0025-0031).

Claim 4
Furthermore Hamanaka discloses the following limitations:

wherein the program causes the processor to execute outputting, to the display, a target facility having an attribute according to user's input (see at least abstract and paragraphs 0007-0010).

Claim 5
Furthermore Hamanaka discloses the following limitations:

wherein the program causes the processor to execute outputting, to the display, a target facility based on an attribute of the destination (see at least paragraphs 0006-0007 and 0025).

Claim 6
Furthermore Hamanaka discloses the following limitations:

wherein the program causes the processor to execute outputting, to the display, target facilities that match a condition that number of the target facilities located within a predetermined range from the destination is a threshold or less (see at least paragraphs 0025 and 0028).

Claim 7
Furthermore Hamanaka discloses the following limitations:

wherein the program causes the processor to execute outputting, to the display, a target facility having a predetermined attribute in a case where a distance from the destination to the target facility having the predetermined attribute is a threshold or more (see at least paragraphs 0025 and 0028).


As per claims 9-20, claims 9-20 recite substantially similar limitations to claims 1-7 and are therefore rejected using the same art and rationale set forth above.  


CONCLUSION

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

	/NATHAN C UBER/           Supervisory Patent Examiner, Art Unit 3687